               Case 21-10023-JTD   Doc 250-1   Filed 06/15/21   Page 1 of 10




                                       Exhibit 1

                                     Bid Procedures




DOCS_DE:234240.12 92203/001
                Case 21-10023-JTD             Doc 250-1         Filed 06/15/21        Page 2 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
    In re:                                                  )    Chapter 11
                                                            )
    WARDMAN HOTEL OWNER, L.L.C., 1                          )    Case No. 21-10023 (JTD)
                                                            )
                              Debtor.                       )
                                                            )

                       BID PROCEDURES FOR SALE OF DEBTOR’ ASSETS

       The above-captioned debtor and debtor in possession (the “Debtor”) filed a motion
dated May __, 2021 (the “Motion”),2 seeking, among other things, approval of the process and
procedures set forth below (the “Bid Procedures”) through which they will determine the highest
and best offer for the sale of the business assets of the Debtor (the “Assets”). On June __, 2021,
the Bankruptcy Court entered its order (the “Bid Procedures Order”), which, among other things,
approved the Bid Procedures.

        On July 22, 2021 at 1:00 p.m. (prevailing Eastern time), as further described below
and in the Bid Procedures Order, the Bankruptcy Court shall conduct the “Sale Hearing” at
which the Debtor shall seek entry of the Sale Order authorizing and approving the sale of the
Assets to the Stalking Horse Purchaser (defined below), if any, or to one or more other Qualified
Bidders (defined below) that the Debtor, in its sole discretion, determine to have made the
highest and best offer.

Agreement

        The Debtor has not currently chosen a “stalking horse” bidder for the Assets. Prospective
bidders should submit a proposed asset purchase agreement, similar in form and substance, as
modified, to the Agreement attached to the Motion as Exhibit E (the “Agreement”). Subject to
the approval of the Court, the highest or best bidder at the auction will purchase the Assets, and
assume certain executory contracts (the “Assumed Contracts”), free and clear of any liens,
claims or encumbrances. The transaction contemplated is subject to competitive bidding as set
forth herein, and approval by the Bankruptcy Court pursuant to Bankruptcy Code §§ 363 and
365.

Assets for Sale

        The Debtor is offering for sale the Assets, which generally consist of real property
located in the Washington, D.C., at 2660 Woodley Road NW, Washington, D.C. 20008 (the
“Land”) and the buildings, structures and improvements erected or located on the Land
(collectively, the “Improvements,” and together with the Land, collectively, the “Real
Property”). Except as otherwise provided in the Agreement, all of the Debtor’s right, title and
interest in and to the Assets subject thereto shall be sold free and clear of any Liens, Claims,
interests and encumbrances (other than Permitted Liens and/or except as otherwise provided in

1
      The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address is
      5035 Riverview Road, NW, Atlanta, GA 30327.
2
      Capitalized terms not otherwise defined herein shall have the meanings set forth in the Motion.


DOCS_DE:234240.12 92203/001
               Case 21-10023-JTD         Doc 250-1      Filed 06/15/21     Page 3 of 10



the Agreement) (collectively, the “Liens, Claims and Encumbrances”) to the maximum extent
permitted by section 363 of the Bankruptcy Code, with such Liens, Claims and Encumbrances to
attach to the net proceeds of the sale of the Assets with the same validity and priority as such
Liens, Claims and Encumbrances applied against the Assets.

Participation Requirements

         In order to participate in the bidding process and to or otherwise be considered for any
purpose hereunder, a person interested in all or portions of the Assets (a “Potential Bidder”) must
first deliver (unless previously delivered) to the Debtor and its counsel, not later than five (5)
business days before the Bid Deadline (defined below):

        i.       An executed confidentiality agreement (“Confidentiality Agreement”) in form and
                 substance acceptable to the Debtor;

        ii.      identification of the Potential Bidder, its principals, and the representatives
                 thereof who are authorized to appear and act on its behalf for all purposes
                 regarding the contemplated transaction;

        iii.     written disclosure of any connections or agreements with the Debtor, the Stalking
                 Horse Bidder, any other known Potential Bidder or Qualified Bidder, and/or any
                 manager or direct or indirect equity security holder of the Debtor; and

        iv.      sufficient information, as may be requested by the Debtor in its discretion, to
                 allow the Debtor to determine that the bidder has the operational and financial
                 capability to close a sale of the Assets (which may include, but is not limited to, a
                 bank account statement showing the ability of a Potential Bidder to pay cash for
                 the Assets, current audited financial statements (or such other form of financial
                 disclosure and credit-quality support or enhancement acceptable to the Debtor) of
                 the Potential Bidder or those entities that will guarantee in full the payment
                 obligations of the Potential Bidder, proof of any debt or equity funding
                 commitments that are needed to close the contemplated transaction, and/or
                 operational information).

Designation as Qualified Bidder

        A “Qualified Bidder” is a Potential Bidder (or combination of Potential Bidders whose
bids for the assets of the Debtor do not overlap and who shall also be referred to herein as a
single Qualified Bidder) that delivers the documents described above and otherwise satisfies the
requirements of the Bid Procedures Order and the procedures set forth herein, and that the
Debtor, in its discretion, determines is reasonably likely to submit a bona fide offer for the Assets
and to be able to consummate a sale if selected as a Successful Bidder (defined below).

        The Debtor, as soon as is practicable, shall determine and notify the Potential Bidder with
respect to whether such Potential Bidder is a Qualified Bidder.

       Pacific Life and any Stalking Horse Purchaser (defined below) (together with any
assigns) are Qualified Bidders and are deemed to satisfy all Bid requirements as set forth below.

Access to Due Diligence Materials

        Only Potential Bidders that execute and deliver a confidentiality agreement satisfactory
to the Debtor are eligible to receive due diligence access or additional non-public information. If
the Debtor determines that a Potential Bidder that has satisfied the Participation Requirements

                                                   2
DOCS_DE:234240.12 92203/001
               Case 21-10023-JTD       Doc 250-1     Filed 06/15/21     Page 4 of 10



does not constitute a Qualified Bidder, then such Potential Bidder’s right to receive due diligence
access or additional non-public information shall terminate. The Debtor will designate an
employee or other representative to coordinate all reasonable requests for additional information
and due diligence access from such Qualified Bidders. The Debtor shall not be obligated to
furnish any due diligence information after the Bid Deadline (as hereinafter defined). The
Debtor is not responsible for, and will bear no liability with respect to, any information obtained
by Qualified Bidders in connection with the sale of the Assets.

Due Diligence From Bidders

        Each Potential Bidder and Qualified Bidder (collectively, a “Bidder”) shall comply with
all reasonable requests for additional information and due diligence access by the Debtor or its
advisors regarding such Bidder and its contemplated transaction. Failure by a Potential Bidder to
comply with requests for additional information and due diligence access will be a basis for the
Debtor to determine that the Potential Bidder is not a Qualified Bidder. Failure by a Qualified
Bidder to comply with such requests for additional information and due diligence access will be
a basis for the Debtor to determine that a bid made by a Qualified Bidder is not a Qualified Bid.

                                         Bidding Process

       The Debtor and its advisors, shall: (i) determine whether a Potential Bidder is a Qualified
Bidder; (ii) coordinate the efforts of Bidders in conducting their due diligence investigations, as
permitted by the provisions hereof; (iii) receive offers from Qualified Bidders; and (iv) negotiate
any offers made to purchase the Assets.

Bid Deadline

        On or before the Bid Deadline, a Qualified Bidder that desires to make an offer,
solicitation or proposal (a “Bid”) shall deliver written copies of its Bid to the Debtor, Wardman
Hotel Owner, L.L.C., 5035 Riverview Road, NW, Atlanta, GA 30327, Attn: James D. Decker,
with a copy to counsel for the Debtor, Pachulski Stang Ziehl & Jones LLP, 919 N. Market St.,
17th Floor, Wilmington, Delaware 19801, Attn: Laura Davis Jones; and the Debtor’s broker,
Eastdil Secured, L.L.C., 40 West 57th Street, 23rd Floor, New York, NY 10019, Attn: Alan Davis,
not later than July 8, 2021 at 5:00 p.m. (prevailing Eastern time) (the “Bid Deadline”).

       A Bid received after the Bid Deadline shall not constitute a Qualified Bid. The Debtor is
authorized, but is not required to, select the Stalking Horse Purchaser from the Qualified Bids
received on or before July 13, 2021 at 5:00 p.m. (prevailing Eastern time) (the “Stalking
Horse Selection Deadline”).

Bid Requirements

       To be eligible to participate in the Auction, each Bid and each Qualified Bidder
submitting such a Bid must be determined by the Debtor to satisfy each of the following
conditions unless waived or modified by the Debtor in its sole discretion, or not applicable due to
the exercise of a right to credit bid:

1.      Good Faith Deposit. Each Bidder, other than Pacific Life, must make a deposit in escrow
        with Debtor’s counsel the sum of $5,000,000 (together with all interest from time to time
        accrued thereon while held by Debtor’s counsel, the “Initial Deposit”). Within two (2)
        business days following entry of the Sale Order, (i) Debtor’s counsel shall deliver the
        Initial Deposit to a title or escrow company designated by the Debtor (the “Escrow
        Holder”) and (ii) the Successful Bidder, unless the Successful Bidder is Pacific Life, shall
        deposit with the Escrow Holder an additional $5,000,000 (the “Additional Deposit,” and,

                                                 3
DOCS_DE:234240.12 92203/001
               Case 21-10023-JTD       Doc 250-1      Filed 06/15/21      Page 5 of 10



        together with the Initial Deposit, and all interest from time to time accrued thereon while
        held by Debtor’s counsel and the Escrow Holder, the “Good Faith Deposit”). The Debtor
        reserves the right to modify the amount of the Good Faith Deposit in its discretion.

2.      Minimum Bid. The consideration proposed by the Bid may include only cash and/or
        other consideration acceptable to the Debtor in an amount of no less than $100,000,000
        (the “Minimum Bid”), provided, however, that in the event that the Debtor selects a
        Stalking Horse Purchaser, in order to qualify for the Auction, any competing Bid must be
        for more than an amount equal to the offer of the Stalking Horse Purchaser, plus the
        aggregate sum of (a) $250,000 in cash and (b) the dollar value of the Breakup Fee (as
        defined below), if any.

3.      Irrevocable. All Bids must be irrevocable until three (3) business days after the Court has
        entered the Sale Order (the “Termination Date”). Bids selected as the Successful Bid or a
        Back-up Bid must be further irrevocable until three (3) business days after the closing of
        the sale.

4.      Principal Terms. A Bid must include an executed agreement pursuant to which the
        Qualified Bidder proposes to effectuate the contemplated transaction (the “Contemplated
        Transaction Documents”) and a black-lined copy of the Agreement marked to show all
        changes requested by the Qualified Bidder, including specification of the proposed
        purchase price and any changes to any exhibits or schedules to the Agreement. A Bid
        must identify with particularity each and every condition to closing and all executory
        contracts to be assumed and assigned pursuant to the Contemplated Transaction
        Documents. The Contemplated Transaction Documents must include a commitment to
        close by no later than 30 days after entry of the Sale Order. A Bid should propose a
        contemplated transaction involving all or substantially all of the Assets, provided,
        however, that the Debtor in its discretion may consider proposals for less than
        substantially all the Assets, provided further that the Debtor will evaluate all Bids, in its
        sole discretion, to determine whether such Bid or combination of Bids maximizes the
        value of the Debtor’s estate as a whole in light of any factors regarding such bid which
        the Debtor, in its discretion , determines are appropriate to be considered in evaluating
        Bids. A Bid must further disclose the planned use of the Property, including whether the
        Bidder intends to operate any part of the Property as a hotel.

5.      Contingencies. A Bid may not be conditioned on obtaining financing or any internal
        approval or on the outcome or review of due diligence, but may be subject to the
        accuracy in all material respects at the closing of specified representations and warranties
        at or before closing or the satisfaction in all material respects at the closing of specified
        conditions.

6.      Authorization to Bid. A Bid must include evidence of authorization and approval from
        such Qualified Bidder’s board of directors (or comparable governing body, or a statement
        as to why such approval is unnecessary) with respect to the submission, execution,
        delivery and closing of the Contemplated Transaction Documents.

7.      Financing Sources. A Bid must contain written evidence of a commitment for financing
        or other evidence of the ability to consummate the sale satisfactory to the Debtor with
        appropriate contact information for such financing sources.

8.      No Fees Payable to Qualified Bidder. Except with respect to the Breakup Fee, if any,
        that may be provided to the Stalking Horse Purchaser, if any, a Bid may not request or
        entitle the Qualified Bidder to any breakup fee, termination fee, expense reimbursement
        or similar type of payment. Moreover, by submitting a Bid, a Bidder shall be deemed to

                                                  4
DOCS_DE:234240.12 92203/001
               Case 21-10023-JTD       Doc 250-1      Filed 06/15/21     Page 6 of 10



        waive the right to pursue a substantial contribution claim under Bankruptcy Code § 503
        related in any way to the submission of its Bid or the Bid Procedures.

9.      Immediate Payment of the Breakup Fee. A Bid must allow for the immediate payment of
        the Breakup Fee, if any, to the Stalking Horse Purchaser, if any, from the first proceeds of
        the cash portion of the purchase price of such Bid.

10.     Non-Reliance. A Bid must include an acknowledgement and representation of the
        Qualified Bidder that it has had an opportunity to conduct any and all due diligence
        regarding the Assets and Assumed Liabilities prior to making its bid, that it has relied
        solely upon its own independent review, investigation and/or inspection of any
        documents and/or the Assets in making its bid, and that it did not rely upon any written or
        oral statements, representations, warranties, or guaranties, express, implied, statutory or
        otherwise, regarding the Assets, the financial performance of the Assets or the physical
        condition of the Assets, the Assumed Liabilities, or the completeness of any information
        provided in connection therewith or the Auction, except as expressly stated in the
        Contemplated Transaction Documents.

         A Bid received from a Qualified Bidder before the Bid Deadline that meets the above
requirements and that satisfies the Bid Deadline requirement above shall constitute a “Qualified
Bid,” if the Debtor believes, in its reasonable discretion, that such Bid would be consummated if
selected as the Successful Bid. The Debtor shall have the right to reject any and all bids that it
believes, in its reasonable discretion, do not comply with the Bid Procedures. In the event that
any Potential Bidder is determined by the Debtor not to be a Qualified Bidder, the Potential
Bidder shall be refunded its Good Faith Deposit with interest thereon, if any has accrued, by the
Termination Date.

Breakup Fee

        The Debtor may solicit “stalking horse” bids for the Assets prior to the Auction.
Recognizing a stalking horse bidder’s expenditure of time, energy and resources, and that the
stalking horse provides a floor bid with respect to the Assets that it offers to purchase, the Debtor
is authorized to provide the following bidding protections in the event that a stalking horse (the
“Stalking Horse Purchaser”) is selected by the Debtor in its sole discretion in advance of the
Auction.

1.      The Debtor may agree to pay a Stalking Horse Purchaser a breakup fee and/or expense
        reimbursement in an amount not to exceed $3,000,000 in the aggregate (the “Breakup
        Fee”) in the event that: (i) the Stalking Horse Bidder is not approved by the Bankruptcy
        Court as the purchaser of the Assets on which it bid, (ii) the Stalking Horse Purchaser is
        not in default of its obligations under its asset purchase agreement with the Debtor, and
        (iii) the assets on which the Stalking Horse Purchaser bid are thereafter sold to a
        Successful Bidder(s) at the Auction for consideration in excess of the purchase price
        provided for in the asset purchase agreement with the Stalking Horse Purchaser
        notwithstanding the Stalking Horse Purchaser’s willingness and ability to consummate
        the transactions contemplated by the Stalking Horse Purchaser’s asset purchase
        agreement. Such payments shall be made to the Stalking Horse Purchaser solely out of
        the proceeds of closing with the Successful Bidder(s) of the Assets on which the Stalking
        Horse Purchaser bid.

2.      In the event a Stalking Horse Purchaser is designated, any bid(s) submitted by a party or
        parties other than the Stalking Horse Purchaser must be in an amount that is sufficient to
        pay the Breakup Fee and result in additional consideration to the Debtor’s estate in the
        amount of at least $250,000 after payment of the Breakup Fee.

                                                  5
DOCS_DE:234240.12 92203/001
               Case 21-10023-JTD       Doc 250-1      Filed 06/15/21     Page 7 of 10



                                              Auction

       The Debtor will conduct an auction (the “Auction”) to determine the highest and best bid
with respect to the Assets. Unless otherwise designated by the Debtor, Auction shall commence
on July 20, 2021 at 10:00 a.m. (prevailing Eastern time), at 2660 Woodley Road NW,
Washington, D.C. 20008, or by video conference to the live proceedings at this location.

         In advance of the Auction, the Debtor will notify all Qualified Bidders of (i) the highest
and best Qualified Bid, as determined by the Debtor in its discretion (the “Baseline Bid”) and
(ii) the time and place of the Auction.

       If no higher and better offer is obtained at the Auction, then the Stalking Horse
Purchaser, if any, or the Qualified Bidder submitting the Baseline Bid will be deemed the
Successful Bidder.

        The Auction shall be conducted according to the following procedures:

1.      Participation at the Auction

       Pacific Life, the Stalking Horse Purchaser, if any, and Qualified Bidders that have
submitted Qualified Bids are eligible to participate at the Auction. The authorized
representatives and professional advisors of each of Pacific Life, the Qualified Bidders, the
Debtor, the U.S. Trustee, UNITE HERE Local 25, Local 99, International Union of Operating
Engineers, and Marriott shall be permitted to attend the Auction. Any other creditor of the
Debtor who would like to attend the auction should contact counsel for the Debtor, Pachulski
Stang Ziehl & Jones LLP, 919 N. Market St., 17th Floor, Wilmington, Delaware 19801, Attn:
Laura Davis Jones (ljones@pszjlaw.com), for instructions to attend live or by video conference.

       Except as otherwise set forth herein, the Debtor may conduct the Auction in the manner
they determine will result in the highest or best offer for the Assets.

2.      The Debtor Shall Conduct the Auction

        The Debtor and its professionals shall direct and preside over the Auction. At the start of
the Auction, the Debtor shall describe the terms of the Baseline Bid. The determination of which
Qualified Bid constitutes the Baseline Bid shall be made by the Debtor in its discretion and may
take into account, among other things, (a) the terms of the asset Agreement submitted by each
Bidder; (b) the extent to which such terms are likely to delay closing of the sale of the Assets and
the cost to the Debtor of such delay; (c) the total consideration to be received by the Debtor,
including consideration of any liabilities proposed to be assumed pursuant to the Bid; (d) the
likelihood of the Bidder’s ability to close a transaction and the timing thereof; (e) the net benefit
to the estate, taking into account any Breakup Fee; and (f) any other matter as the Debtor’s
fiduciary duty may require (the “Bid Assessment Criteria”). All Bids made thereafter shall be
Overbids (as defined below) and shall be made and received on an open basis, and all material
terms of each Bid shall be fully disclosed to all other Qualified Bidders. The Debtor shall
maintain a transcript of all Bids made and announced at the Auction, including the Baseline Bid,
all Overbids and the Successful Bid. Pursuant to Local Rule 6004-1, each Qualified Bidder shall
be required to confirm that it has not engaged in any collusion with respect to the Bidding
Procedures, the Auction or the proposed transaction.

3.      Terms of Overbids




                                                  6
DOCS_DE:234240.12 92203/001
               Case 21-10023-JTD      Doc 250-1     Filed 06/15/21     Page 8 of 10



        An “Overbid” is any bid made at the Auction subsequent to the Debtor’s announcement
of the Baseline Bid. To submit an Overbid for purposes of this Auction, a Qualified Bidder must
comply with the following conditions:

        (a)      Minimum Overbid Increment

        During the Auction, bidding shall begin initially with the highest Baseline Bid, which
may be the Bid of a Stalking Horse Purchaser, and subsequently continue with an initial
minimum overbid of $250,000 (the “Initial Overbid”) (plus the Breakup Fee, if any, in the event
that the Baseline Bid is the Bid of a Stalking Horse Purchaser).

        (b)      Remaining Terms are the Same as for Qualified Bids

        Any Overbid after the Initial Overbid shall be made in increments of at least $250,000 in
cash. Additional consideration in excess of the amount set forth in the Baseline Bid may include
only cash and/or other consideration acceptable to the Debtor; provided, however, that any
overbids by a Stalking Horse Purchaser thereafter shall only be required to be equal to the sum of
(1) the then existing lead Bid plus (2) $250,000 less (3) the dollar value of the Breakup Fee, if
any.

       Any Overbid made by a Qualified Bidder must remain open and binding on the Qualified
Bidder until and unless the Debtor accepts a higher Qualified Bid as an Overbid.

4.      Additional Procedures

        The Debtor may adopt rules for the Auction at or prior to the Auction that, in its
reasonable discretion, will better promote the goals of the Auction and that are not inconsistent
with any of the provisions of the Bid Procedures Order or the Bankruptcy Code. All such rules
will provide that all Bids shall be made and received in one room, on an open basis, and all other
Qualified Bidders shall be entitled to be present for all bidding with the understanding that the
true identity of each Qualified Bidder (i.e., the principals submitting the Bid) shall be fully
disclosed to all other Qualified Bidders and that all material terms of each Qualified Bid will be
fully disclosed to all other Qualified Bidders throughout the entire Auction.

        The Debtor may extend the Bid Deadline or the Auction Date, as determined, beyond the
dates provided herein. In the event of such an extension, the Debtor shall provide notice to the
Sale and Bid Procedures Notice Parties and any Qualified Bidders of such extension, any related
time and location details with respect to same, and any consequent continuance of the Sale
Hearing.

5.      Consent to Jurisdiction as Condition to Bidding

        All Qualified Bidders at the Auction shall be deemed to have consented to the core
jurisdiction of the Bankruptcy Court and waived any right to a jury trial in connection with any
disputes relating to the Auction, and the construction and enforcement of each Qualified Bidder’s
Contemplated Transaction Documents, as applicable.

6.      Closing the Auction

        Upon conclusion of the bidding, the Auction shall be closed, and the Debtor shall
immediately identify the highest or best offer for the Assets (which may be an aggregate of bids
for less than all of the Assets) (the “Successful Bid”) and the entity submitting such Successful
Bid (the “Successful Bidder”), which highest or best offer will provide the greatest amount of net

                                                7
DOCS_DE:234240.12 92203/001
               Case 21-10023-JTD      Doc 250-1      Filed 06/15/21     Page 9 of 10



value to the Debtor, and the next two (2) highest or best offers after the Successful Bid (the
“Back-up Bids”) and the entities submitting the Back-up Bids (the “Back-up Bidders”), and
advise the Qualified Bidders of such determination.

        Bids selected as the Successful Bid or the Back-up Bid must be irrevocable until three (3)
business days after the closing of the sale. As provided above, all Bids other than the Successful
Bid and the Back-up Bids shall be considered revoked as of the Termination Date, which is three
(3) business days after the Court has entered the Sale Order.

                                  Acceptance of Successful Bid

        The Debtor shall sell the Assets to the Successful Bidder upon the approval of the
Successful Bid by the Bankruptcy Court after the Sale Hearing. In the event the transaction does
not close with the Successful Bidder, the Debtor shall be authorized to sell the Assets to the
Back-up Bidders. The Debtor’s presentation of a particular Qualified Bid to the Bankruptcy
Court for approval does not constitute the Debtor’s acceptance of such Qualified Bid. The
Debtor will be deemed to have accepted a Qualified Bid only when the Qualified Bid has been
approved by the Bankruptcy Court at the Sale Hearing.

                                        “As Is, Where Is”

        The sale of the Assets shall be on an “as is, where is” basis and without representations or
warranties of any kind, nature, or description by the Debtor, its agents or its estate except to the
extent set forth in the Agreement of the Successful Bidder. Each Qualified Bidder shall be
deemed to acknowledge and represent that it has had an opportunity to conduct any and all due
diligence regarding the Assets prior to making its offer, that it has relied solely upon its own
independent review, investigation and/or inspection of any documents and/or the Assets in
making its bid, and that it did not rely upon any written or oral statements, representations,
promises, warranties or guaranties whatsoever, whether express, implied, by operation of law or
otherwise, regarding the Assets, or the completeness of any information provided in connection
therewith or the Auction, except as expressly stated in these Bid Procedures or the asset purchase
agreement of the Successful Bidder.

                                  Free of Any and All Interests

        Except as otherwise provided in the Successful Bidder’s asset purchase agreement and
subject to the approval of the Bankruptcy Court, all of Debtor’s right, title and interest in and to
the Assets subject thereto shall be sold free and clear of any Liens, Claims, and Encumbrances to
the maximum extent permitted by section 363 of the Bankruptcy Code, with such Liens, Claims
and Encumbrances to attach to the net proceeds of the sale of the Assets with the same validity
and priority as such Liens, Claims and Encumbrances applied against the Assets.

                                           Sale Hearing

       The Sale Hearing shall be conducted by the Bankruptcy Court on July 22, 2021 at 1:00
p.m. (prevailing Eastern time), or on such other date as may be established by the Bankruptcy
Court.

       If the Successful Bidder fails to consummate an approved sale in accordance with the
applicable asset purchase agreement or such agreement is terminated, the Debtor shall be
authorized, but not required, to deem the Back-up Bids, as disclosed at the Sale Hearing, the
Successful Bids, and the Debtor shall be authorized, but not required, to consummate the sale
with the Qualified Bidder submitting the next highest such Bid without further order of the
Bankruptcy Court.

                                                 8
DOCS_DE:234240.12 92203/001
              Case 21-10023-JTD       Doc 250-1      Filed 06/15/21     Page 10 of 10



                                 Return of Good Faith Deposit

        Good Faith Deposits of all Qualified Bidders shall be held in a trust account by Debtor’s
counsel or the Escrow Holder. Any Good Faith Deposit of the Successful Bidder (or Back-up
Bidder that becomes a Successful Bidder) shall be applied to the purchase price of such
transaction at closing. Good Faith Deposits of the Back-up Bidders shall be returned within
three (3) days after the closing of the sale, with accumulated interest thereon, if any. Good Faith
Deposits of all other Qualified Bidders shall be returned to the respective bidders on the
Termination Date, with accumulated interest thereon, if any. If a Successful Bidder (including
any Back-up Bidder that has become the Successful Bidder) fails to consummate an approved
sale because of a breach or failure to perform on the part of such Successful Bidder, the Debtor
shall be entitled to retain the Successful Bidder’s Good Faith Deposit as part of the Debtor’s
damages resulting from such Successful Bidder’s breach or failure to perform.

                                          Modifications

       The Bid Procedures may not be modified except with the express written consent of the
Debtor.

        The Debtor may (a) determine, which Qualified Bid, if any, is the highest and best offer
and (b) reject at any time before entry of an order of the Bankruptcy Court approving a Qualified
Bid, any Bid that is (i) inadequate or insufficient; (ii) not in conformity with the requirements of
the Bankruptcy Code, the Bid Procedures, or the terms and conditions of sale; or (iii) contrary to
the best interests of the Debtor, its estate and creditors.

        At or before the Sale Hearing, the Debtor may impose such other terms and conditions as
the Debtor may determine to be in the best interests of the Debtor’s estate, its creditors and other
parties in interest.




                                                 9
DOCS_DE:234240.12 92203/001
